MollisoN, Judge:
The parties, through their representatives, in the above-enumerated case have submitted the appeal for reappraisement upon stipulation on the basis of which I find that export value, as defined in section 402(b), Tariff Act of 1930, as amended, is the proper basis for the determination of the value of the tiles involved, and that such values, as to pattern Nos. KF-SE-1, KF-SE-3, KF-SE-5, KF-SE-6, KF-SE-7, KF-SE-9, and KF-SR-10, are the invoice values, net, packed.
As to all other items on the invoices, the appeal, having been abandoned, is to that extent dismissed.
Judgment will issue accordingly.